Filed pursuant to Rule 424(b)(3) Registration No. 333-156446 PROSPECTUS 5,597,946 Shares BALQON CORPORATION Common Stock This is a public offering of 5,597,946 shares of our common stock, including an aggregate of 2,279,598 shares of our common stock underlying warrants.All shares are being offered for resale by selling security holders identified in this prospectus.The selling security holders may, from time to time, sell, transfer or otherwise dispose of any or all of their shares of common stock on any stock exchange, market or trading facility on which the shares are traded or quoted or in private transactions. These dispositions may be at prevailing market prices at the time of sale, or at privately negotiated prices.
